HENDLEY, Judge (dissenting). I respectfully dissent. Defendant was entitled to a directed verdict. The question the majority does not ask or answer is: What act of “specific negligence,” other than allowing his cattle to range in a pasture bisected by a highway, determines defendant’s liability? The fact that defendant’s cattle have been involved in prior accidents is not material to the issue. Further, it is not material that defendant was unwilling to fence-cff his pastures. The statute provides for open-range. The fact that defendant had water and salt three-eighths of a mile to the east of the road, and water and salt at the ranch headquarters, even a further distance to the west of the road, does not give rise to any inference that the water and salt was negligently close to the road. The uncontradicted testimony established that wells were placed on both sides of the road so that the cattle would not have to cross the road to water. The bull that was struck got his water at the headquarters. He was struck on the side of the road opposite the headquarters. It would, therefore, be unreasonable to infer that he was either coming from or going to water. The application of § 64 — 18-62(C), N.M. S.A.1953 (2nd Repl.Vol.1972, pt. 2) may seem unfair to those that think defendant was negligent in allowing his pastures to remain unfenced. However, that is no reason to find liability in clear violation of the statute. Accordingly, I respectfully dissent.